Citation Nr: 0520274	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1963 to July 1966.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for post-traumatic stress 
disorder.

The veteran, appeared and testified before the Board via 
videoconference for a hearing held on appeal in February 
2004; a transcript is associated with the claims folder.  The 
case was remanded for additional development.


FINDINGS OF FACT

1.	The claimant is a non-combat veteran who served in the 
Republic of Vietnam during the Vietnam war where he performed 
duties as an asphalt and concrete equipment operator; from 
approximately February 1966 to early July 1966, he served in 
Vietnam with the 103rd Engineer Company.

2.	There is no credible supporting evidence to verify or 
corroborate the veteran's claimed in-service stressors of 
nearly being ambushed, being subjected to sniper fire, being 
subjected to enemy grenade and rifle attacks, and witnessing 
dead bodies during his service in Vietnam.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in active 
military service. 38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159). The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001). Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the veteran must be informed of the information and 
evidence that is necessary to substantiate his claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2004). In its July 2001 letters, the RO 
informed the veteran of its duty to assist the veteran in 
developing his case. In the statement and letter to the 
veteran, the RO informed the veteran of the evidence 
necessary to prove his claim for entitlement to service 
connection for post-traumatic stress disorder. Specifically, 
the RO informed the veteran that to establish entitlement, he 
will need to obtain medical records, treatment records, and 
service records. VA informed the veteran that to establish 
entitlement, he will need to obtain evidence to show in-
service incurrence of a disease, injury, or incident, and he 
must show a relationship between the disease, injury, or 
incident, and his current diagnosis of post-traumatic stress 
disorder.

The RO also informed him that he will need to provide 
evidence showing specific in-service stressors that gave rise 
to the disability. The RO's July 2001 letters informed the 
veteran that he needed to provide detailed information about 
the stressors including the exact dates and places, as well 
as the units involved, and if there were any casualties or 
wounded in action, he should give the RO their names, ranks, 
and units.

Second, the veteran must be informed of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In its July 2001 letters, the 
RO informed the veteran that it would continue to assist him 
in obtaining his medical records, employment records, records 
from other federal agencies, and any other records it 
receives notice of.

Third, the veteran must be informed of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the July 2001 
letters, the RO instructed the veteran to provide information 
about any additional information or evidence that he wanted 
VA to help him obtain. 

Finally, the veteran must be requested to provide any 
evidence in his possession that pertains to the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2004). 
Throughout the adjudication process, and in the July 2001 
letters, the RO has asked the veteran to provide information 
about evidence that might be available, and was told VA would 
assist him in obtaining any additional evidence. When the 
appellant has provided information about available evidence 
or where he was treated or examined for his claimed 
condition, VA has obtained the records. 

In July 2004, the Board directed the case for additional 
development to obtain from the veteran details of his claimed 
in-service stressors and to request additional corroborating 
information from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR). The veteran's descriptions and 
statements of his in-service stressors were submitted for 
appropriate action and USASCRUR submitted the findings of its 
research. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background 

Service records indicate the claimant is a non-combat veteran 
who served in the Republic of Vietnam during the Vietnam War 
period. His DD-214 lists his military occupational specialty 
as an asphalt and concrete equipment operator. The veteran 
indicates in submitted statements that he also performed odd 
jobs. His list of decorations and medals received include the 
Good Conduct Medal, Vietnam Service Medal, and the National 
Defense Service Medal, but they do not indicate any 
commendations or citations for combat experience.

Service records indicate the veteran entered service in July 
1963. In February 1966, the veteran was sent to Vietnam, 
where he remained until early July 1966, serving with the 
103rd Engineer Company performing work in field maintenance 
and other related tasks.

The veteran submitted a letter in October 2001, which 
described his claimed stressors during service. He reported 
several near misses of distant bombardment and described his 
fear of enemy sniper and grenade attacks, and reported an 
incident in which he witnessed dead bodies laid out on the 
back of a passing truck. He reported about other experiences, 
including a few days when he worked for an EOD unit in the 
disposal of several enemy claymore mines. He reported that 
after he left the EOD unit, the enemy blew up the ammunition 
depot where he had been working previously. He also described 
an incident when his unit was working for a water truck 
convoy that provided water for showering. He claimed that his 
truck missed getting ambushed by 10 minutes. He also 
described his sense of guilt of knowing that although his 
friends were killed in the war, he survived. He did not 
report actually witnessing those deaths.

The veteran received outpatient treatment from the Dayton VA 
Medical center from 2001 to 2004. During treatment, the 
veteran actively participated in group therapy in a support 
setting with other veterans who had similar claimed histories 
of stress. In March 2001, treatment records noted that his 
post-traumatic stress disorder symptoms interfered with the 
amount and quality of his sleep and caused him to have 
exaggerated startle responses. He also had difficulty with 
close interpersonal relationships due to difficulty 
identifying and expressing feelings, survivor's guilt, and 
intrusive thoughts regarding the threat of death or 
dismemberment while in Vietnam. During his on-going 
treatments, the veteran was regularly diagnosed with chronic 
post-traumatic stress disorder, related to his reported 
experiences in Vietnam.

In September 2002, the veteran's ex-wife, Ms. C.M. submitted 
a letter, which described the veteran's changes after 
returning from Vietnam. He was described as a loving, caring, 
and sociable person before going to Vietnam, but after 
returning, he was described as solitary, temperamental, and 
distrustful. An August 2002 letter from the veteran's sister, 
Ms. T.N. described a similar set of changes in the veteran.

The veteran appeared and testified via video conference 
before the Board in February 2004. At the hearing, the 
veteran reported his claimed history of serving in Vietnam as 
an asphalt and concrete worker but also described performing 
other jobs including helping build Quonset huts, and 
participating in water truck runs. He described an incident 
when he was on a rickshaw in Saigon in which he witnessed a 
truck carrying soldiers being shot at because the truck 
failed to stop for a whistle. He claimed that if the timing 
had been different, he may have been shot at as well. He also 
described seeing a passing truck one time carry six dead 
bodies. He also described an incident when his water truck 
unit was making a night time run to provide shower water for 
a camp located 3-4 miles from his base camp near Bien Hoa. 
When they approached the base, he indicated that the lights 
on the base were turned off because 10 minutes earlier the 
base had been subjected to enemy fire. He indicated that if 
the enemy had begun firing at them at that point in time, 
they would likely have been hit as they were located within 
the line of fire. During this time, the veteran indicated 
there were 10 rounds of incoming fire. The veteran indicated 
that after they pumped their water, they escaped at high 
speeds. When asked if he recalled the date or what unit he 
was working with at the time during the water truck incident, 
the veteran was not able to recall the name of the field 
maintenance company, but guessed that it may have occurred 
sometime in May 1966.
 
The veteran also described being in constant fear of sniper 
fire. During the hearing, when the veteran was asked if there 
was an incident when he was actually exposed to live sniper 
fire, he indicated that the incidents usually occurred at 
night, and he often could hear sniper fire in the distance, 
about 2-3 miles away. The veteran also described learning 
about an ammunition depot where he used to work being blown 
up by the enemy shortly after he left Vietnam.

In February 2005, USASCRUR reported its findings. The report 
indicated that the veteran's stressors were anecdotal 
incidents. The report noted that although they may be true, 
they were not researchable, and that in order to be 
researched, the incidents must be reported and documented. 
The report noted that stressors such as "one night, we 
missed getting ambushed by 10 minutes" are seldom found in 
the combat records.  In regards to the ammunition depot that 
the veteran described had been blown up shortly after his 
service in Vietnam, USACSRUR reported that the Long Binh 
ammunition supply point was attacked several months on 
October 28, 1966, months after the veteran had departed 
service. The attack resulted in light casualties and the 
destruction of a pallet of howitzer ammunition.

In researching the Operational Report-Lessons Learned and 
history for 1966 for the 103rd Engineer Company, USASCRUR 
found no reported incidents of snipers at the convoys or 
locations where the veteran was located as an asphalt 
equipment operator. Research of the reports and daily 
journals of the higher headquarters of the 159th Engineer 
Group revealed mentions of the 103rd Engineer Company, but 
there were no reports of enemy incidents against the unit 
during the time period the veteran was in Vietnam from 
February 1966 to July 1966. 


Law and Analysis

The veteran claims service connection for post-traumatic 
stress disorder. In order to establish service connection for 
the disability, the evidence must show it resulted from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004). Even if the condition at issue is initially diagnosed 
after the veteran's discharge from service, service 
connection may still be granted for any disability first 
noted after discharge, when all of the evidence establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2004).

Service connection for post-traumatic stress disorder also 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (2004); a 
link, established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(1) 
(2004).

However, where VA determines that the veteran did not engage 
in combat, his lay testimony, by itself, would not be 
sufficient to establish the alleged stressor. Instead, the 
record must contain service records or other independent 
credible evidence to corroborate his testimony as to the 
alleged stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). Those service records that are available must support 
and not contradict his lay testimony concerning the non-
combat stressors. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994). In this regard, VA is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history. See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).

The record indicates the veteran served in Vietnam with the 
103rd Engineer Company from approximately February 1966 to 
approximately early July 1966. The veteran's DD-214 and 
related service records do not indicate that he is a combat 
veteran. His DD-214 lists his military occupational specialty 
as an asphalt and concrete equipment operator. None of his 
commendations and citations, which include the Good Conduct 
Medal, Vietnam Service Medal, and the National Defense 
Service Medal, indicate any combat experience. Thus, because 
there is no evidence the veteran engaged in combat, his lay 
testimony, by itself, would not be sufficient to establish 
his alleged stressors in support of his claim. He will 
therefore need other independent credible evidence to 
corroborate his testimony as to the alleged stressors. See 38 
C.F.R. § 3.304(f)(1) (2004).

In several statements submitted by the veteran to the RO, 
including his October 2001 stressor statement, and according 
to his testimony made during his February 2004 hearing, the 
veteran claims that during his service in Vietnam from 
February 1966 to very early July 1966, he performed duties as 
a asphalt and concrete equipment operator for the 103rd 
Engineer Company. He also reports that he performed other odd 
jobs including helping with mine destruction and working with 
water trucks. He reports a specific incident when his water 
truck delivery unit was in an area that came under attack in 
which approximately 10 rounds were fired into the camp. He 
also reports of incidents when he heard sniper fire and was 
placed in fear of enemy sniper and grenade attacks. He also 
claims he saw dead bodies carried by passing trucks and 
witnessed an incident when soldiers in a truck were shot at. 
He also reports of an ammunition depot where he used to work 
being destroyed by the enemy shortly after he left service.

According to the research report submitted by USASCRUR, it 
concluded that the stressor incidents provided by the veteran 
were anecdotal in nature and therefore, although they may be 
true, they were not researchable. It was able to verify that 
an ammunition dump at Long Binh was attacked and destroyed by 
the enemy on October 28, 1966, however this was noted to have 
occurred several months after the veteran left service. 
USASCRUR reported that Operational Reports-Lessons Learned 
and history of the 103rd Engineer Company reported no 
incidents of sniper attacks involving the convoys or 
locations where the veteran was located as an operator. 
Although the 103rd Engineer Company was mentioned throughout 
the higher headquarters of the 159th Engineer Group, there 
were no reports of enemy incidents against the unit during 
the time the veteran was stationed in Vietnam from February 
1966 to early July 1966.

The veteran's ex-wife and his sister submitted statements in 
August and September 2002, which described the veteran's 
personality and temperament before he went to Vietnam and the 
changes they observed after he returned. Although they may be 
able to describe the impact the war may have had on the 
veteran, their statements are insufficient to corroborate his 
specific claimed experiences in Vietnam as they did not 
actually witness or observe the incidents.

Although the evidence shows that the veteran has been 
diagnosed by VA treatment providers for post-traumatic stress 
disorder, the veteran has not provided sufficient credible 
supporting evidence that the claimed in-service stressors 
actually occurred.

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

Because the service records and evidence do not establish 
that the veteran engaged in combat with the enemy, the 
veteran may not rely on his lay testimony alone to establish 
the occurrence of the claimed in-service stressors. See 38 
C.F.R. § 3.304(f) (2004). There must be credible supporting 
evidence that the claimed in-service stressors actually 
occurred. This has not been provided or demonstrated as the 
evidence is unable to corroborate the veteran's accounts of 
claimed in-service stressors. The veteran was given the 
opportunity, but has not provided sufficient credible 
evidence to support his claim. USASCRUR researched the 
veteran's claimed stressors, but was unable to corroborate 
them as it indicated that the veteran's stressors were un-
researchable and unverifiable anecdotal incidents. The 
claimed enemy attacks against the 103rd Engineer Company were 
not supported by the research results as well. There was no 
reported or recorded evidence of such reported attacks or 
incidents against the convoys or in locations where the 103rd 
Engineering Company served.

In summary, to establish service connection for post-
traumatic stress disorder there must be a competent diagnosis 
of post-traumatic stress disorder and credible evidence 
confirming the occurrence of the claimed in-service 
stressors. A critical element needed to establish service 
connection for post-traumatic stress disorder is therefore 
missing. Consequently, the claim of service connection for 
post-traumatic stress disorder must be denied.

The preponderance of the evidence is against the claim for 
service connection for post-traumatic stress disorder. Thus, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


